

Exhibit 10.1


AWARD NOTICE
AND
PERFORMANCE SHARE UNIT AGREEMENT


HILTON 2017 OMNIBUS INCENTIVE PLAN


The Participant has been granted Performance Shares with the terms set forth in
this Award Notice, and subject to the terms and conditions of the Plan and the
Performance Share Agreement (including the appendices attached thereto) to which
this Award Notice is attached. Capitalized terms used and not defined in this
Award Notice will have the meanings set forth in the Performance Share Agreement
and the Plan.




Participant Name


Number of Performance Shares Granted (EBITDA CAGR Performance Condition)


Performance Period


Date of Grant
Participant_Name
Number_of_Shares Performance Shares
January 1, 2019 to December 31, 2021
Grant_Date



1.
Performance Conditions:

(a)    The extent to which the Performance Condition is satisfied and the number
of Performance Shares which become vested shall be calculated with respect to
the Performance Component identified below. All determinations with respect to
EBITDA CAGR shall be made by the Committee in its sole discretion and the
Performance Condition shall not be achieved and the Performance Shares shall not
vest until the Committee certifies the extent to which such Performance
Condition has been met.
(b)    EBITDA CAGR. The total number of Performance Shares which become vested
based on the achievement of EBITDA CAGR performance levels shall be equal to (x)
the total number of Performance Shares specified above with respect to EBITDA
CAGR multiplied by (y) the Achievement Percentage determined as follows, and
rounded down to the nearest whole Share:
Level of Achievement
EBITDA CAGR
Percentage of Award Earned
Below Threshold
Less than [•]%
0%
Threshold
[•]%
50%
Target
[•]%
100%
Maximum
[•]% and above
200%



2.
Definitions. For the purposes of this Award Notice:



        

--------------------------------------------------------------------------------




(a)    “Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the below threshold, threshold, target, and maximum levels for
each Performance Component, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels (and rounded to the nearest whole percentage
point and, if equally between two percentage points, rounded up). In the event
that actual performance does not meet the threshold level for any Performance
Component, the “Achievement Percentage” with respect to such Performance
Component shall be zero.
(b)    “Adjusted EBITDA” means the Company’s earnings before interest expense,
taxes and depreciation and amortization and further adjusted to exclude gains,
losses, revenues and expenses in connection with: (i) asset dispositions for
both consolidated and unconsolidated investments; (ii) foreign currency
transactions; (iii) debt restructurings and retirements; (iv) furniture,
fixtures and equipment replacement reserves required under certain lease
agreements; (v) reorganization costs; (vi) share-based compensation expense;
(vii) non-cash impairment losses; (viii) severance, relocation and other
expenses; (ix) amortization of contract acquisition costs; (x) the net effect of
reimbursable costs included in other revenues and expenses from managed and
franchised properties; and (xi) other items.
(c)    “EBITDA CAGR” means compound annual growth rate at which Adjusted EBITDA
for the final four fully completed fiscal quarters of the Performance Period
(“LTM EBITDA”) would have grown relative to the Adjusted EBITDA for the 2018
fiscal year (“2018 EBITDA”) assuming a steady growth rate, as is calculated at
the end of the Performance Period using the following formula:
((LTM EBITDA/2018 EBITDA)(Time Period) ) – 1,


where “Time Period” means a fraction, with a numerator of 4 and a denominator
equal to the number of full fiscal quarters completed during the Performance
Period.


(d)     “Performance Component” means the performance criteria applicable to an
Award, as set forth on the Award Notice.








        

--------------------------------------------------------------------------------





PERFORMANCE SHARE UNIT AGREEMENT


HILTON 2017 OMNIBUS INCENTIVE PLAN


This Performance Share Agreement, effective as of the Date of Grant (as defined
below), is between Hilton Worldwide Holdings Inc., a Delaware corporation (the
“Company”), and the individual listed in the Award Notice as the “Participant.”
Capitalized terms have the meaning set forth in Section 1, or, if not otherwise
defined herein, in the Hilton 2017 Omnibus Incentive Plan (as it may be amended,
the “Plan”).


1.
Definitions. The following terms have the following meanings for purposes of
this Agreement:

(a)    “Agreement” means this Performance Share Agreement including (unless the
context otherwise requires) the Award Notice, Appendix A, and the appendices for
non-U.S. Participants attached hereto as Appendix B and Appendix C.
(b)     “Award Notice” means the notice to the Participant.
(c)    “Date of Grant” means the “Date of Grant” listed in the Award Notice.
(d)    “Officer” means “officer” as defined under Rule 16a-1(f) of the Exchange
Act
(e)    “Participant” means the “Participant” listed in the Award Notice.
(f)    “Performance Conditions” means the performance conditions set forth in
the Award Notice.
(g)    “Performance Period” means the performance period set forth in the Award
Notice.
(h)    “Performance Shares” means that number of performance-vesting restricted
stock units listed in the Award Notice as “Performance Shares Granted” or such
number of performance-vesting restricted stock units as adjusted in accordance
with Section 12 of the Agreement.
(i)    “Restrictive Covenant Violation” means the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company Group’s
vendors, suppliers, customers, or employees, or any similar provision applicable
to or agreed to by the Participant.
(j)    “Retirement” means a termination of the Participant’s employment with the
Company Group for any reason, whether by the Participant or by the Company
Group, following the date on which (i) the Participant attained the age of 55
years old, and (ii) the number of completed years of the Participant’s
continuous employment with the Company


        

--------------------------------------------------------------------------------



Group is at least 10; provided, however, that a termination of the Participant’s
employment (w) by the Company Group for Cause, (x) by the Company Group, or the
Participant, in either case, while grounds for Cause exist, (y) due to the
Participant’s death, or (z) due to or during the Participant’s Disability, in
each case, will not constitute a Retirement for the purposes of this Agreement,
regardless of whether such termination occurs following the date on which the
age and service requirements set forth in clauses (i) and (ii) have been
satisfied.
(k)     “Shares” means a number of shares of Common Stock equal to the number of
Performance Shares.


        

--------------------------------------------------------------------------------



2.    Grant of Performance Shares. The Company hereby grants, on the Date of
Grant, the Performance Shares to the Participant, each of which represents the
right to receive one Share upon vesting of such Performance Share, subject to
and in accordance with the terms, conditions and restrictions set forth in the
Plan, the Award Notice, and this Agreement. The Performance Shares will vest in
accordance with the vesting conditions set forth on the Award Notice.
3.    Performance Share Account. The Company will cause an account (the
“Performance Share Account”) to be established and maintained on the books of
the Company to record the number of Performance Shares credited to the
Participant under the terms of this Agreement. The Participant’s interest in the
Performance Share Account will be that of a general, unsecured creditor of the
Company. Upon issuance of the Shares to the Participant as provided in Section 4
below, the corresponding number of Shares credited to the Participant’s
Performance Share Account will be eliminated.
4.    Vesting; Settlement. As promptly as practicable (and, in no event more
than 2.5 months) following the last day of the Performance Period, the Committee
will determine whether the Performance Conditions have been satisfied (the date
of such determination, the “Determination Date”), and any Performance Shares
with respect to which the Performance Conditions have been satisfied will become
vested effective as of the last day of the Performance Period. Following the
Determination Date (and, in no event more than 2.5 months following the last day
of the Performance Period), the Company will deliver to the Participant one
Share for each vested Performance Share (as adjusted under the Plan), pursuant
to Section 13 below, and such vested Performance Share will be cancelled upon
such delivery. Any Performance Share which does not become vested effective as
of the last day of the Performance Period will be cancelled and forfeited
without consideration or any further action by the Participant or the Company.
In the event of an equity restructuring, the Committee will adjust any
Performance Condition to the extent it is affected by such restructuring in
order to preserve (without enlarging) the likelihood that such Performance
Condition will be satisfied. The manner of such adjustment will be determined by
the Committee in its sole discretion. For this purpose, “equity restructuring”
means an “equity restructuring” as defined in Financial Accounting Standards
Board Accounting Standards Codification 718-10 (formerly Statement of Financial
Accounting Standards 123R).
5.
Termination of Employment.

    
(a)    Subject to Section 5(b) or Section 5(c) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
unvested Performance Shares will be forfeited and all of the Participant’s
rights under this Agreement will cease as of the effective date of Termination
(the “Termination Date”) (unless otherwise provided for by the Committee in
accordance with the Plan).
(b)    In the event the Participant’s employment with the Company Group is
terminated by the Company Group due to or during the Participant’s Disability or
due to the Participant’s death, a pro-rated number of the Performance Shares
will become vested


        

--------------------------------------------------------------------------------



(irrespective of performance) based on the number of days between January 1,
2019 and the Termination Date (inclusive) relative to the number 1,095.
(c)    In the event the Participant’s employment with the Company Group is
terminated as a result of the Participant’s Retirement after the date that is
six months after the Date of Grant, a pro-rated number of the Performance Shares
will remain outstanding and eligible to vest, notwithstanding such termination
of employment, based on (and to the extent) the Committee’s determination that
the Performance Conditions have been satisfied on the Determination Date, in
accordance with the schedule set forth in the Award Notice so long as no
Restrictive Covenant Violation occurs (as determined by the Committee, or its
designee, in its sole discretion) prior to the Determination Date, with such
pro-ration based on the number of days between January 1, 2019 and the
Termination Date (inclusive) relative to the number 1,095. As a pre-condition to
the Participant’s right to continued vesting following Retirement, the Committee
or its designee, may require the Participant to certify in writing prior to the
applicable vesting date that no Restrictive Covenant Violation has occurred.
(d)    If the Participant’s employment with the Company Group terminates for any
reason after the last day of the Performance Period and before the Determination
Date (other than a termination by the Company Group for Cause or by the
Participant while grounds for Cause exist), and no Restrictive Covenant
Violation occurs prior to the Determination Date, then all Performance Shares
will remain outstanding and eligible to vest based on (and to the extent) the
Committee determines that the Performance Conditions have been satisfied on the
Determination Date.
(e)    The Participant’s rights with respect to the Performance Shares will not
be affected by any change in the nature of the Participant’s employment so long
as the Participant continues to be an employee of the Company Group. Whether
(and the circumstances under which) employment has terminated and the
determination of the Termination Date for the purposes of this Agreement will be
determined by the Committee (or, with respect to any Participant who is not a
director or Officer, its designee, whose good faith determination will be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
Performance Shares).
6.
Effect of a Change in Control.



(a)    Adjustment to Number and Vesting Terms of Performance Shares. Subject to
Section 13 of the Plan, in the event of a Change in Control during the
Participant’s employment or while any Performance Shares remain outstanding and
eligible to vest, and prior to the completion of the Performance Period, the
number of Performance Shares eligible to vest under this Agreement will be
determined as of the date of the Change in Control (such resulting award, the
“Adjusted Award”), with the number of Performance Shares either (x) determined
based on actual performance through the most recently completed fiscal quarter,
measured against performance levels using only the number of fiscal quarters
completed prior to the date of such Change in Control, or (y) determined by the
Committee in its good faith


        

--------------------------------------------------------------------------------



discretion. The Performance Shares outstanding under the Adjusted Award will
remain outstanding and eligible to vest on the last day of the Performance
Period, subject to the Participant’s continued employment through such date (or
if the Participant’s Retirement in accordance with Section 5(c) occurred prior
to the Change in Control, subject to the Participant’s continued satisfaction of
Section 5(c)), and will thereafter be settled and the respective Shares issued
to the Participant in accordance with Section 13.
(b)    Certain Terminations Following a Change in Control. Notwithstanding
anything herein to the contrary, if the Participant’s employment with the
Company Group is terminated by the Company Group without Cause, due to or during
the Participant’s Disability, or due to the Participant’s death during the
12-month period immediately following a Change in Control, the Performance
Shares subject to the Adjusted Award will become immediately vested as of the
Termination Date, and will thereafter be settled and the respective Shares
issued to the Participant in accordance with Section 13.
7.    Dividends. Each Performance Share will accrue dividend equivalent payments
in accordance with Section 9(d)(ii) of the Plan and any such accrued dividend
equivalent payments will be paid at the same time the underlying Performance
Shares are settled, and in no event on any date prior thereto. If the underlying
Performance Shares are forfeited, the Participant will have no right to any such
dividend equivalent payments.


        

--------------------------------------------------------------------------------



8.    Restrictions on Transfer. The Participant may not assign, sell or
otherwise transfer the Performance Shares or the Participant’s right under the
Performance Shares to receive Shares, other than in accordance with Section
15(b) of the Plan.
9.    Repayment of Proceeds; Clawback Policy. The Performance Shares, any
dividend equivalent payments, and all Shares received in respect of the
Performance Shares and all proceeds related to the Performance Shares are
subject to the clawback and repayment terms set forth in Sections 15(v) and
15(w) of the Plan and the Company’s Clawback Policy, as in effect from time to
time, to the extent the Participant is a director or Officer. In addition, if
any member of the Company Group terminates the Participant’s employment for
Cause or discovers after Termination that grounds existed for a Termination for
Cause at the time thereof, then the Participant will be required, in addition to
any other remedy available (on a non-exclusive basis), to pay the Company,
within 10 (ten) business days of the Company’s request, the aggregate after-tax
proceeds the Participant received in respect of the Performance Shares and any
Shares issued in respect thereof. Any reference in this Agreement to grounds
existing for a termination of employment with Cause will be determined without
regard to any notice period, cure period, or other procedural delay or event
required prior to finding of or termination with, Cause.
10.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the Participant’s receipt of the Performance Shares hereunder will impose any
obligation on the Company Group to continue the employment or engagement of the
Participant. Further, the Company Group may at any time terminate the employment
or engagement of the Participant, free from any liability or claim under the
Plan or this Agreement, except as otherwise expressly provided herein.
11.    No Rights as a Stockholder. The Participant’s interest in the Performance
Shares will not entitle the Participant to any rights as a stockholder of the
Company. The Participant will not be deemed to be the holder of, or have any of
the rights and privileges of a stockholder of the Company in respect of, the
Shares unless and until such Shares have been issued to the Participant in
accordance with Section 13.
12.    Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the Performance Shares, the Participant’s Performance Share Account,
any dividend equivalent payments accrued pursuant to Section 7, and/or the
Shares, will be subject to adjustment in accordance with Section 13 of the Plan.
This paragraph will also apply with respect to any extraordinary dividend or
other extraordinary distribution in respect of the Common Stock (whether in the
form of cash or other property).
13.
Issuance of Shares; Tax Withholding.

(a)    The Company will, as soon as reasonably practicable following the
applicable vesting date (and in any event within 2.5 months of the vesting
date), issue the Share underlying such vested Performance Share to the
Participant, free and clear of all restrictions. In connection with the
settlement of any Performance Shares, the Company will withhold a number of
Shares in the amount necessary to satisfy applicable U.S. and non-U.S. Federal,
state, or local tax or other withholding requirements, if any (“Withholding
Taxes”) in


        

--------------------------------------------------------------------------------



accordance with Section 15(d) of the Plan (or, if the Participant is subject to
Section 16 of the Exchange Act at such time, such amount which would not result
in adverse consequences under GAAP), unless otherwise agreed to in writing by
the Participant and the Company. To the extent any Withholding Taxes may become
due prior to the settlement of any Performance Shares, the Committee may
accelerate the vesting of a number of Performance Shares equal in value to the
Withholding Taxes, the Shares delivered in settlement of such Performance Shares
will be delivered to the Company, and the number of Performance Shares so
accelerated will reduce the number of Performance Shares which would otherwise
become vested on the applicable vesting date. The number of Performance Shares
or Shares equal to the Withholding Taxes will be determined using the closing
price per Share on the New York Stock Exchange (or other principal exchange on
which the Shares then trade) on the date of determination, and will be rounded
up to the nearest whole Performance Share or Share.
(b)    The Company will pay any costs incurred in connection with issuing the
Shares. Upon the issuance of the Shares to the Participant, the Participant’s
Performance Share Account will be eliminated. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to issue or
transfer the Shares as contemplated by this Agreement unless and until such
issuance or transfer complies with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares are listed for
trading.
14.    Award Subject to Plan. The Performance Shares granted hereunder are
subject to the Plan and the terms of the Plan are hereby incorporated into this
Agreement. By accepting the Performance Shares, the Participant acknowledges
that the Participant has received and read the Plan and agrees to be bound by
the terms, conditions, and restrictions set forth in the Plan, this Agreement,
and the Company’s policies, as in effect from time to time, relating to the
Plan. In the event of a conflict between any term or provision of the Agreement
and a term or provision of the Plan, the terms of the Plan will govern and
prevail.
15.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement will not be affected by such holding and
will continue in full force in accordance with their terms.
16.    Governing Law; Venue; Language. This Agreement will be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, will be brought in any court of competent jurisdiction in the State
of New York or the State of Delaware, and each of the Participant, the Company,
and any transferees who hold Performance Shares pursuant to a valid assignment,
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding, or judgment. Each of the Participant, the
Company, and any transferees who hold Performance Shares pursuant to a valid
assignment hereby irrevocably waives (a) any objections which it may now or
hereafter have to


        

--------------------------------------------------------------------------------



the laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware or the State of New York, (b) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (c) any right to a jury trial. If the Participant has
received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern. The
Participant acknowledges that the Participant is sufficiently proficient in
English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms and conditions
of this Agreement.
17.    Successors in Interest. Any successor to the Company will have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative will have the benefits of the
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement will be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.
18.    Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company Group, that the
Participant will be allowed access to confidential and proprietary information
(including but not limited to trade secrets) about those businesses, as well as
access to the prospective and actual customers, suppliers, investors, clients
and partners involved in those businesses, and the goodwill associated with the
Company Group. Participant accordingly agrees to the provisions of Appendix A to
this Agreement (the “Restrictive Covenants”). For the avoidance of doubt, the
Restrictive Covenants contained in this Agreement are in addition to, and not in
lieu of, any other restrictive covenants or similar covenants or agreements
between the Participant and any member of the Company Group.
19.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance
Shares contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (b) the grant of Performance Shares is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Shares, or benefits in lieu
of Performance Shares, even if Performance Shares have been granted in the past;
(c) all determinations with respect to future grants of Performance Shares, if
any, including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary and not a condition of
employment, and the Participant may decline to accept the Performance Shares
without adverse consequences to the Participant’s continued employment with the
Company Group; (e) the value of the Performance Shares is an extraordinary item
that is outside the scope of the Participant’s employment contract, if any, and
nothing can or must automatically be inferred from such employment contract or
its consequences; (f) grants of Performance Shares, and the income from and
value of same, are not


        

--------------------------------------------------------------------------------



part of normal or expected compensation for any purpose and are not to be used
for calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement benefits or
similar payments, the Participant waives any claim on such basis, and for the
avoidance of doubt, the Performance Shares will not constitute an “acquired
right” under the applicable law of any jurisdiction; and (g) the future value of
the underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to
Performance Share proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.


20.    Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Performance Shares granted
thereunder, including by sending award notices on behalf of the Company to
Participants, and by facilitating through electronic means acceptance of
Performance Share Agreements by Participants.
21.
Section 409A of the Code.



(a)    This Agreement is intended to comply with the provisions of Section 409A
of the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee will have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.
(b)    Notwithstanding any other provision of this Agreement to the contrary, if
a Participant is a “specified employee” within the meaning of Section 409A of
the Code and is subject to U.S. federal income tax, no payments in respect of
any Performance Share that is “deferred compensation” subject to Section 409A of
the Code and which would otherwise be payable upon the Participant’s “separation
from service” (as defined in Section 409A of the Code) will be made to such
Participant prior to the date that is six months after the date of the
Participant’s “separation from service” or, if earlier, the Participant’s date
of death. Following any applicable six month delay, all such delayed payments
will be paid in a single lump sum on the earliest date permitted under Section
409A of the Code that is also a business day. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties under
Section 409A of the Code that may be imposed on or in respect of the Participant
in connection with this Agreement, and the Company will not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A of the Code. Each payment in a
series of payments hereunder will be deemed to be a separate payment for
purposes of Section 409A of the Code.


        

--------------------------------------------------------------------------------



22.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.
23.    Electronic Delivery and Acceptance. This Agreement may be executed
electronically and in counterparts. The Company currently delivers documents
related to the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line system established and maintained by the Company or a
third party designated by the Company.
24.    Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting the Performance Shares (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant’s rights
under the Performance Shares will lapse ninety (90) days from the Date of Grant,
and the Performance Shares will be forfeited on such date if the Participant
will not have accepted this Agreement by such date. For the avoidance of doubt,
the Participant's failure to accept this Agreement will not affect the
Participant’s continuing obligations under any other agreement between the
Company and the Participant.
25.    No Advice Regarding Grant. Notwithstanding anything herein to the
contrary, the Participant acknowledges and agrees that the Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Participant's participation in the Plan, or the
Participant's acquisition or sale of the underlying Shares. The Participant
should consult with the Participant’s own personal tax, legal and financial
advisors regarding the Participant’s participation in the Plan before taking any
action related to the Plan.
26.    Appendices For Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
will be subject to the Terms and Conditions for Non-U.S. Participants attached
hereto as Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in the Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is


        

--------------------------------------------------------------------------------



necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
28.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement will not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
[Signatures follow]




        

--------------------------------------------------------------------------------






 
HILTON WORLDWIDE HOLDINGS INC.
 


By:


/s/ Christopher J. Nassetta
 
Christopher J. Nassetta
 
President and Chief Executive Officer
 




By:




/s/ Matthew Schuyler
 
Matthew Schuyler
 
Executive Vice President and Chief Human Resources Officer











Acknowledged and Agreed
as of the date first written above:




Participant ES
______________________________
Participant Signature






        

--------------------------------------------------------------------------------





APPENDIX A
Restrictive Covenants


1.
Non-Competition; Non-Solicitation.

(a)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company Group and accordingly agrees as follows:
(i)    (i)    During Participant’s employment with the Company Group (the
“Employment Term”) and for a period that ends on the later of (A) the first
anniversary of the Termination Date or (B) the last date any portion of the
Award granted under this Agreement is eligible to vest if Participant ceases to
be employed by the Company Group as a result of the Participant’s Retirement
(such period, the “Restricted Period”), Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business, the business of any then current or prospective client or customer
with whom Participant (or Participant’s direct reports) had personal contact or
dealings on behalf of any member of the Company Group during the one-year period
preceding the Termination Date.
(ii)    During the Restricted Period, Participant will not directly or
indirectly:
(A)    engage in the Business providing services in the nature of the services
Participant provided to any member of the Company Group at any time in the one
year prior to the Termination Date, for a Competitor;
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate in any manner to the Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(D)    intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.


        

--------------------------------------------------------------------------------




(iii)    Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if Participant (A) is not a controlling person
of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.
(iv)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any executive-level employee of the Restricted
Group, with whom Participant has had material business contact during the
Employment Term or, if no longer an employee, in the one year period prior to
the Termination Date, to leave the employment of the Restricted Group to become
affiliated in any respect with a Competitor or otherwise be engaged in the
Business; or
(B)    hire any executive-level employee to become affiliated in any respect
with a Competitor or otherwise be engaged in the Business (1) who (x) was
employed by the Restricted Group as of the Termination Date or (y) left the
employment of the Restricted Group within one year after the Termination Date,
and (2) with whom Participant had material business contact in the one year
period prior to the Termination Date.
(v)    For purposes of this Agreement:
(A)    “Restricted Group” means, collectively, the Company and the other members
of the Company Group and, to the extent engaged in the Business, its affiliates,
provided, however, that for the purposes of this definition, an affiliate does
not include any portfolio company of The Blackstone Group L.P. or its affiliates
(other than the Company and its Subsidiaries).
(B)    “Business” means the business of owning, operating, managing and/or
franchising hotel and lodging properties.
(C)    “Competitor” means (x) during the Employment Term and, for a period of
six months following the Termination Date, any Person engaged in the Business
and (y) during the remaining portion of the Restricted Period, any Person
engaged in the Business, including Accor Company, AirBnB Inc., Best Western
Company, Carlson Hospitality Company, Choice Hotels International, G6
Hospitality, Host Hotels & Resorts, Inc., Hyatt Hotels Corporation,
Intercontinental Hotels Group, LQ Management LLC, Marriott International,
Wyndham Worldwide Corporation, and Wynn Ltd.


        

--------------------------------------------------------------------------------




(b)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A will not be rendered void but will be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding will not affect the enforceability of any of the other
restrictions contained herein. Notwithstanding the foregoing, if Participant’s
principal place of employment on the Date of Grant is located in Virginia, then
this Section 1(b) of this Appendix A will not apply following the Termination
Date to the extent any such provision is prohibited by applicable Virginia law.
(c)    The period of time during which the provisions of this Section 1 will be
in effect will be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)    Notwithstanding the foregoing, if Participant’s principal place of
employment on the Date of Grant is located in California or any other
jurisdiction where any provision of this Section 1 is prohibited by applicable
law, then the provisions of this Section 1 will not apply following the
Termination Date to the extent any such provision is prohibited by applicable
law.


        

--------------------------------------------------------------------------------




2.
Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.

(a)    Confidentiality.
(i)    Participant will not at any time (whether during or after the Employment
Term) (x) retain or use for the benefit, purposes or account of Participant or
any other Person; or (y) disclose, divulge, reveal, communicate, share, transfer
or provide access to any Person outside the Company Group (other than its
professional advisers who are bound by confidentiality obligations or otherwise
in performance of Participant’s duties during the Employment Term and pursuant
to customary industry practice), any non-public, proprietary or confidential
information (including, without limitation, trade secrets, know-how, research
and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals) concerning the past, current or future business,
activities and operations of any member of the Company Group and/or any third
party that has disclosed or provided any of same to any member of the Company
Group on a confidential basis (“Confidential Information”) without the prior
written authorization of the Board or its designee.
(ii)    “Confidential Information” does not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant is required to give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
(iii)    Upon termination of Participant’s employment with the Company Group for
any reason, Participant agrees to (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by any member
of the Company Group; and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company Group property) that contain Confidential Information,
except that Participant may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information.


        

--------------------------------------------------------------------------------




(b)    Non-Disparagement. During the Employment Term and at all times thereafter
(including following the Termination Date), Participant will not intentionally
make any statement that criticizes, ridicules, disparages or is otherwise
derogatory of any member of the Company Group, or any of their respective
officers, directors, stockholders, employees or other service providers, or any
product or service offered by any member of the Company Group; provided,
however, that nothing contained in this Section 2(b) precludes Participant from
providing truthful testimony in any legal proceeding, or making any truthful
statement (i) to any governmental agency; (ii) as required or permitted by
applicable law or regulation; (iii) as required by court order or other legal
process; or (iv) after the Restricted Period, for any legitimate business
reason.
(c)    Intellectual Property.
(i)    If Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to the commencement of the Employment Term, that are
relevant to or implicated by such employment (“Prior Works”), Participant hereby
grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company Group’s current and future business.
(ii)    If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during the
Employment Term and within the scope of such employment and with the use of any
Company Group resources (“Company Works”), Participant will promptly and fully
disclose such Company Works to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(iii)    Participant will take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in


        

--------------------------------------------------------------------------------




Participant’s behalf and stead to execute any documents and to do all other
lawfully permitted acts required in connection with the foregoing.
(iv)    Participant will not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with any member of the Company Group any confidential, proprietary
or non-public information or intellectual property relating to a former employer
or other third party without the prior written permission of such third party.
Participant agrees to comply with all relevant policies and guidelines of the
Company Group that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that any
member of the Company Group may amend any such policies and guidelines from time
to time, and that Participant remains at all times bound by their most current
version from time to time previously disclosed to Participant.
(d)    Protected Rights. Nothing contained in this Agreement limits
Participant’s ability to (i) disclose any information to governmental agencies
or commissions as may be required by law, or (ii) Participant’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law, or (iii)
Participant’s right to receive an award from a Governmental Entity for
information provided under any whistleblower program, without notice to the
Company. This Agreement does not limit Participant’s right to seek and obtain a
whistleblower award for providing information relating to a possible securities
law violation to the Securities and Exchange Commission. The Participant will
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a U.S. federal, state, or local government official or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If the Participant files a lawsuit for
retaliation by an employer for reporting a suspected violation of law the
Participant may disclose the trade secret to the attorney of the Participant and
use the trade secret information in the court proceeding, if the Participant
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order. The Participant is not be
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure. Except as otherwise provided in
this paragraph or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by the Company’s or any other
member of the Company Group’s attorney-client privilege or attorney work product
or the Company’s or any other member of the Company Group’s trade secrets
without the prior written consent of the Company.
The provisions of Section 2 hereof will survive the termination of Participant’s
employment for any reason.


        

--------------------------------------------------------------------------------






APPENDIX B


HILTON 2017 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Performance Share Agreement. For the
avoidance of doubt, all provisions of the Performance Share Agreement and the
Award Notice apply to Non-U.S. Participants except to the extent modified by
this Appendix B or Appendix C.
1.Responsibility for Taxes. This provision supplements Section 13 of the
Performance Share Agreement:
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Shares, including, but not limited to, the grant, vesting or
settlement of the Performance Shares, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance Shares to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations, if any,
with regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer;
(ii)Withholding from any cash payment made in settlement of the Performance
Shares or dividend equivalents;
(iii)withholding from proceeds of the sale of Shares acquired upon settlement of
the Performance Shares either through a voluntary sale or through a mandatory
sale arranged by


    

--------------------------------------------------------------------------------




the Company (on the Participant’s behalf pursuant to this authorization without
further consent); or
(iv)withholding in Shares to be issued upon settlement of the Performance
Shares;
provided, however, that if the Participant is subject to Section 16 of the
Exchange Act, then the Company will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i), (ii) and (iii) above.
(c)The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates applicable in the Participant’s jurisdiction(s),
in which case the Participant may receive a refund of any over-withheld amount
in cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance Shares, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, or
to make any cash payment upon settlement of the Performance Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e) Notwithstanding anything to the contrary in the Plan or in Section 13 of the
Performance Share Agreement, if the Company is required by applicable law to use
a particular definition of fair market value for purposes of calculating the
taxable income for the Participant, the Company shall have the discretion to
calculate any Shares to be withheld to cover any withholding obligation for
Tax-Related Items by using either the price used to calculate the taxable income
under applicable law or by using the closing price per Share on the New York
Stock Exchange (or other principal exchange on which the Shares then trade) on
the trading day immediately prior to the date of delivery of the Shares.
2.    Nature of Grant. This provision supplements Sections 5 and 19 of the
Performance Share Agreement:
In accepting the grant of the Performance Shares, the Participant acknowledges,
understands and agrees that:


        

--------------------------------------------------------------------------------




1.the Performance Share grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with any member of the Company Group;
2.the Performance Shares and the Shares subject to the Performance Shares, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
3.unless otherwise agreed with the Company, the Performance Shares and the
Shares subject to the Performance Shares, and the income from and value of same,
are not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any member of the Company Group.
4.for purposes of the Performance Shares, the Termination Date shall be the date
the Participant is no longer actively providing services to any member of the
Company Group (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Performance
Shares under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Performance Shares (including whether the Participant may still be considered to
be providing services while on a leave of absence);
5.unless otherwise provided in the Plan or by the Company in its discretion, the
Performance Shares and the benefits evidenced by this Agreement do not create
any entitlement to have the Performance Shares or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock;
and
6.no member of the Company Group shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Performance Shares or of any amounts due
to the Participant pursuant to the settlement of the Performance Shares or the
subsequent sale of any Shares acquired upon settlement.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, or the broker’s country, or
the country in which the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or her ability to, directly or indirectly,
accept, acquire, sell or attempt to sell or otherwise dispose of Shares, rights
to Shares (e.g., Performance Shares), or rights linked to the value of Shares
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws and/or regulations in the
applicable jurisdictions or the Participant’s country). Local insider trading
laws


        

--------------------------------------------------------------------------------




and regulations may prohibit the cancellation or amendment of orders the
Participant places before possessing the inside information. Furthermore, the
Participant may be prohibited from (i) disclosing the inside information to any
third party, including fellow employees (other than on a “need to know” basis)
and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Participant is responsible for ensuring
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.
4.    Foreign Asset/Account Reporting; Exchange Controls. The Participant’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls that may affect the Participant’s ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country.  The
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. The Participant also may be
required to repatriate sale proceeds or other cash received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant is advised to consult his or her
personal legal advisor for any details.
5.    Termination of Employment. This provision supplements Section 5(c) of the
Performance Share Agreement:
Notwithstanding any provision of the Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Performance Shares when the Participant terminates
employment as a result of the Participant’s Retirement being deemed unlawful
and/or discriminatory, the provisions of Section 5(c) regarding the treatment of
the Performance Shares when the Participant terminates employment as a result of
the Participant’s Retirement shall not be applicable to the Participant and the
remaining provisions of this Section 5 shall govern.


6.    Compliance with Law. Notwithstanding any provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon settlement of the Performance
Shares prior to the completion of any registration or qualification of the
Shares under any U.S. or non-U.S. local, state, federal or foreign securities or
exchange control law or under rulings or regulations of the U.S. Securities and
Exchange Commission (“SEC”) or any other governmental regulatory body, or prior
to obtaining any approval or other clearance from any U.S. or non-U.S. local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify the Shares with the SEC or any state or non-U.S.
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, the Participant
agrees that the Company shall have unilateral authority to amend the


        

--------------------------------------------------------------------------------




Agreement without the Participant’s consent, to the extent necessary to comply
with securities or other laws applicable to the issuance of Shares.




        

--------------------------------------------------------------------------------





APPENDIX C


HILTON 2017 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE UNIT AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Performance Share Agreement and the Terms
and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the
Performance Shares if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of the Performance Shares, the
Company will, in its discretion, determine the extent to which the terms and
conditions herein will be applicable to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix C as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Performance Shares vest or
the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Performance Shares,
the information contained herein may not be applicable to the Participant in the
same manner.




DATA PRIVACY PROVISIONS FOR PARTICIPANTS


        

--------------------------------------------------------------------------------




IN ALL COUNTRIES OUTSIDE THE U.S.




Data Privacy Notice for Participants in the European Union (“EU”) / European
Economic Area (“EEA”)


Pursuant to applicable data protection laws, the Participant is hereby notified
that the Company collects, processes, uses and transfers certain
personally-identifiable information about the Participant for the exclusive
purpose of granting Performance Shares and implementing, administering and
managing the Participant’s participation in the Plan. Specifics of the data
processing are described below.


Controller and Representative in the European Union. Unless stated otherwise
below, the Company is the controller responsible for the processing of the
Participant’s Personal Data (as defined below) in connection with the Plan. The
Company’s representative in the European Union is:


Hilton UK Hotels Ltd.
Hilton Legal Department
Maple Court, Central Park, Reeds Crescent
Watford, Hertfordshire WD24 4QQ
United Kingdom
Via email: privacy@hilton.com


Purposes and Legal Bases of Processing. The Company processes the Personal Data
(as defined below) for the purpose of performing its contractual obligations
under the Performance Share Agreement, granting Performance Shares,
implementing, administering and managing the Participant’s participation in the
Plan and facilitating compliance with applicable law. The legal basis for the
processing of the Personal Data (as defined below) by the Company and the
third‑party service providers described below is the necessity of the data
processing for the Company to perform its contractual obligations under the
Performance Share Agreement and for the Company’s legitimate business interests
of managing the Plan and generally administering the Performance Shares.


Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about the Participant: The Participant’s
name, home address, email address, date of birth, social insurance, passport
number or other identification number, any shares of stock or directorships held
in the Company, details of all Performance Shares or any other entitlement to
Shares awarded, canceled, settled, vested, unvested or outstanding in the
Participant’s favor, which the Company receives from the Participant or the
Employer (“Personal Data”).


Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and its affiliated companies (collectively,
“Fidelity”), an independent stock plan administrator with operations, relevant
to the Company, in the United States, which assists the Company with the
implementation, administration and management of the Plan.


        

--------------------------------------------------------------------------------




In the future, the Company may select different service providers and may share
Personal Data with such service providers. The Company’s stock plan
administrators will open an account for the Participant to receive and trade
Shares. The Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of the
Participant’s ability to participate in the Plan. The Participant’s Personal
Data will only be accessible by those individuals requiring access to it for
purposes of implementing, administering and operating the Participant’s
participation in the Plan. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of
Personal Data by contacting Hilton’s Data Protection Officer as follows:


Hilton Office of the Data Protection Officer
7930 Jones Branch Drive
McLean, VA 22102 USA
Via email: DataProtectionOffice@hilton.com


Other Recipients. The Company may further transfer Personal Data to other third
party service providers, if necessary to ensure compliance with applicable tax,
exchange control, securities and labor laws. Such third party service providers
may include the Company’s outside legal counsel as well as the Company’s
auditor. Wherever possible, the Company will anonymize data, but the Participant
understands that his or her Personal Data may need to be transferred to such
providers to ensure compliance with applicable law and/or tax requirements.


International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. The Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that the Participant’s Personal Data may
not have an equivalent level of protection as compared to the Participant’s
country of residence.  The legal basis for the transfer of the Personal Data to
the Company and the third‑party service providers described above is the
necessity of the data transfer for the Company to perform its contractual
obligations under the Performance Share Agreement.


Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage the Participant’s participation in the Plan,
or as required to comply with legal or regulatory obligations, including tax,
exchange control, labor and securities laws. This means that the Participant’s
Personal Data may be retained even after the Participant terminates employment.


Data Subject Rights. To the extent provided by law, the Participant has the
right to: (i) request access to and obtain a copy of the Personal Data; (ii)
request rectification (or correction) of Personal Data that is inaccurate; (iii)
request erasure (or deletion) of Personal Data that is no longer necessary to
fulfill the purposes for which it was collected, or does not need to be retained
by the Company for other legitimate purposes; (iv) restrict or object to the
processing of the Personal Data; and (v) if applicable, request the
Participant’s Personal Data be ported (transferred) to another company.


        

--------------------------------------------------------------------------------




Subject to the applicable data protection laws, application of the above rights
may vary depending on the type of data involved, and the Company’s particular
basis for processing the Personal Data.
To receive clarification or make a request to exercise one of the above rights,
the Participant can contact Hilton’s Data Protection Officer as follows:


Hilton Office of the Data Protection Officer
7930 Jones Branch Drive
McLean, VA 22102 USA
Via email: DataProtectionOffice@hilton.com


Contractual Requirement. The Participant’s provision of Personal Data, its
processing and transfer as described above is a contractual requirement and a
condition to the Participant’s ability to participate in the Plan. The
Participant understands that, as a consequence of the Participant’s refusing to
provide Personal Data, the Company may not be able to allow the Participant to
participate in the Plan, grant Performance Shares to the Participant or
administer or maintain such Performance Shares. However, the Participant’s
participation in the Plan and his or her acceptance of this Performance Share
Agreement are purely voluntary. While the Participant will not receive
Performance Shares if he or she decides against participating in the Plan or
providing Personal Data as described above, the Participant’s career and salary
will not be affected in any way. For more information on the consequences of the
refusal to provide Personal Data, the Participant may contact Hilton’s Legal
Privacy Office as follows:


Hilton Legal Privacy Office
7930 Jones Branch Drive
McLean, VA 22102, USA
Via email: Privacy@hilton.com


How to Contact Us. For copies of additional privacy documents mentioned in this
Performance Share Agreement, or if the Participant has privacy concerns or
questions related to this Performance Share Agreement, the Participant may
contact the Company at Hilton Legal Privacy Office, 7930 Jones Branch Drive,
McLean, VA 22102, USA.


Data Privacy Consent for Participants outside the EU/EEA and the U.S.


The Participant acknowledges and agrees to the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in the
Performance Share Agreement and any other Performance Share grant materials by
and among, as applicable, the Company and the Employer, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, e-mail address, and telephone number,
work location and phone number, date of birth, social insurance number, passport
or other identification number, salary, nationality, job title, hire date, any
shares of stock or directorships held in the Company, details of


        

--------------------------------------------------------------------------------




all awards or any other entitlement to shares awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Participant’s participation in the
Plan (“Data”).
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services and its affiliated companies ("Fidelity") which is assisting the
Company in the implementation, administration and management of the Plan (or any
other third party service provider which may assist the Company in the future),
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
The Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s employment status or service with the Employer will not be
affected; the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Performance
Shares or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
Finally, the Participant understands that the Company may rely on a different
basis for the processing or transfer of Data in the future and/or request that
the Participant provide another data privacy consent. If applicable, the
Participant agrees that upon request of the Company or the Employer, the
Participant will provide an executed acknowledgement or data privacy consent
form (or any other agreements or consents) that the Company and/or the Employer
may deem necessary to obtain from the Participant for the purpose of
administering the Participant’s participation in the Plan in compliance with the
data privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that the Participant will not be able to
participate in the Plan if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.








        

--------------------------------------------------------------------------------












GENERAL




Terms and Conditions


Settlement of Performance Shares. If, prior to settlement of the Performance
Shares, the Participant transfers employment and/or residence to a country
outside the U.S. not covered in this Appendix C to a country in which
Performance Shares are settled in cash, the Performance Shares shall continue to
be settled in Shares, unless the Company determines, in its discretion., that
the Performance Shares shall be settled in cash for legal or administrative
reasons.


CHINA


Terms and Conditions


The following provisions apply if the Participant is subject to the exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion:
 


SAFE Approval Requirement. Notwithstanding any provision in the Agreement, the
Performance Shares shall not vest and Shares will not be issued until all
necessary exchange control and other approvals from SAFE or its local
counterpart have been received by the Company or one of the members of the
Company Group in China under applicable exchange control rules with respect to
the Plan and the Performance Shares granted thereunder. Further, the Company is
under no obligation to vest the Performance Shares and/or issue Shares if the
Company’s SAFE approval becomes invalid or ceases to be in effect by the time
the Participant vests in the Performance Shares.


Termination of Employment. Notwithstanding Section 5(c) of the Restricted Stock
Unit Agreement, if the Participant’s employment terminates as a result of the
Participant's Retirement after the date that is six months after the Date of
Grant, any unvested Performance Shares will continue to vest for a period of
(90) days after the Termination Date. Any Performance Shares that are unvested
as of the end of the 90-day period will be forfeited. Further, any Shares held
by the Participant at the time of termination of employment must be sold by the
Participant within ninety (90) days after the Termination Date. If not sold by
the Participant within such timeframe, the Company will force the sale of the
Shares as described in the Restriction on Sale of Shares section below.


Restriction on Sale of Shares. Due to local regulatory requirements, the Company
reserves the right to force the sale of any Shares issued upon settlement of the
Performance Shares.


        

--------------------------------------------------------------------------------




The sale may occur (i) immediately upon issuance, (ii) following the
Participant’s termination of employment, (iii) following the Participant’s
transfer of employment to the Company, a member of the Company Group outside of
China, or (iv) within any other timeframe as the Company determines to be
necessary or advisable to comply with local regulatory requirements. The
Participant is required to maintain any Shares acquired under the Plan in an
account at a broker designated by the Company (“Designated Account”) and any
Shares deposited into the Designated Account cannot be transferred out of the
Designated Account unless and until they are sold.
In order to facilitate the foregoing, the Company is authorized to instruct its
designated broker to assist with the sale of the Shares (on the Participant’s
behalf pursuant to this authorization without further consent) and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company will pay to the
Participant the cash proceeds from the sale, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items. If the
Shares acquired under the Plan are sold, the repatriation requirements described
below shall apply.
Employees transferring from outside of China to a member of the Company Group in
China and employees transferring from a member of the Company Group in China to
the Company or a member of the Company Group outside of China may become or
remain subject to the requirements set forth in this Appendix C, as determined
by the Company in its sole discretion.
Dividend Reinvestment. In the event that the Company, in its discretion,
declares payment of any cash dividends on Common Stock, the Participant
acknowledges and agrees that the Company and/or the designated broker may use
such cash dividends to automatically purchase additional Shares to be issued
into the Participant's brokerage account. Any additional Shares acquired
pursuant to the preceding sentence are subject to the same exchange control
requirements as other Shares the Participant may hold. Any cash dividends not
used to purchase Shares or pay associated costs (e.g., broker fees) will be
immediately repatriated to China pursuant to the procedures set by the Company
in compliance with SAFE requirements.


Exchange Control Requirement.  Pursuant to exchange control requirements in
China, the Participant will be required to immediately repatriate to China any
cash proceeds from the sale of the Shares acquired under the Plan or the receipt
of any dividends paid on such Shares (unless immediately reinvested, as
described above). The Participant understands that, under applicable laws, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a member of the Company
Group in China, and the Participant hereby consents and agrees that any proceeds
from the sale of Shares or the receipt of dividends may be transferred to such
special account prior to being delivered to the Participant. The Participant
also understands that the Company will deliver the proceeds to the Participant
as soon as possible, but that there may be delays in distributing the funds to
the Participant due to exchange control requirements. The Participant
understands that the proceeds may be paid to the Participant in U.S. dollars or
in local currency, at the Company’s discretion. If the proceeds


        

--------------------------------------------------------------------------------




are paid in U.S. dollars, the Participant will be required to set up a U.S.
dollar bank account in China so that the proceeds may be deposited into this
account. If the proceeds are paid in local currency, the Company is under no
obligation to secure any particular exchange conversion rate and the Company may
face delays in converting the proceeds to local currency due to exchange control
restrictions.


Finally, the Participant agrees to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.




Notifications


Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
Shares acquired under the Plan), as well as details of any economic transactions
conducted with non-Chinese residents.




INDIA


Notifications


Exchange Control Information. The Participant understands that the Participant
must repatriate any proceeds from the sale of Shares acquired under the Plan to
India within a reasonable period of time (i.e., within 90 days of receipt and
any cash dividends received in relation to the Shares must be repatriated within
180 days or as prescribed under applicable Indian exchange control laws, as may
be amended from time to time). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. It is the Participant’s responsibility to comply
with applicable exchange control laws in India.


Foreign Asset/Account Reporting Information. The Participant is required to
declare any foreign bank accounts for which the Participant has signing
authority in the Participant’s annual tax return. It is the Participant’s
responsibility to comply with applicable tax laws in India. The Participant
should consult with the Participant’s personal tax advisor to ensure that the
Participant is properly reporting the Participant’s foreign assets and bank
accounts.


JAPAN


Terms and Conditions


Compliance with Law. By accepting the Performance Shares, the Participant agrees
to comply with all applicable Japanese laws and report and pay any and all
applicable taxes associated with the receipt of Performance Shares and any
payment made to the Participant upon settlement


        

--------------------------------------------------------------------------------




of Performance Shares. The Participant acknowledges that the Japanese tax
authorities are aware that employees of Japanese affiliates of U.S. companies
may earn substantial income as a result of participation in an equity incentive
plan, and they are systematically auditing the tax returns of such employees to
confirm that they have correctly reported the resulting income.


Notifications


Foreign Asset/Account Reporting Information. If the Participant holds assets
outside of Japan with a total net fair market value exceeding ¥50,000,000 as of
December 31 (each year), the Participant is required to comply with annual tax
reporting obligations with respect to such assets by March 15 of the following
year. The Participant is advised to consult with a personal tax advisor to
ensure compliance with applicable reporting requirements.


Exchange Control Information. Japanese residents acquiring Shares valued at more
than ¥100,000,000 in a single transaction must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition of Shares.




NETHERLANDS


There are no country-specific provisions.


SINGAPORE




Terms and Conditions


Restriction on Sale of Shares. The Performance Shares are subject to section 257
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and
the Participant should not make any subsequent sale in Singapore, or any offer
of such subsequent sale of the Shares underlying the Performance Shares, unless
such sale or offer in Singapore is made (1) after 6 months of the grant of the
Performance Shares to the Participant; or (2) pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Notifications


Securities Law Information. The offer of the Plan, the grant of the Performance
Shares, and the value of underlying Shares at vesting are being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore member of the Company Group are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within


        

--------------------------------------------------------------------------------




two business days of any of the following events: (i) the acquisition or
disposal of an interest (e.g., Performance Shares granted under the Plan or
Shares) in the Company or any member of the Company Group, (ii) any change in
previously-disclosed interests (e.g., sale of Shares), of (iii) becoming the
CEO, a director, associate director or shadow director of a member of the
Company Group in Singapore, if the individual holds such an interest at that
time.




UNITED ARAB EMIRATES


Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Performance Share Documents”), are
intended for distribution only to such Eligible Persons and must not be
delivered to, or relied on by, any other person. The United Arab Emirates
securities or financial/economic authorities have no responsibility for
reviewing or verifying any Performance Share Documents and have not approved the
Performance Share Documents nor taken steps to verify the information set out in
them, and thus, are not responsible for their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges that if he or
she does not understand the contents of the Performance Share Documents, the
Participant should consult an authorized financial advisor.




UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 13 of the Agreement
and Section 1 of the Terms and Conditions for Non-U.S. Participants:


Without limitation to Section 13 of the Agreement and Section 1 of the Terms and
Conditions for Non-U.S. Participants, the Participant agrees that the
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Participant’s behalf.




        

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant understands that he or she may not be able to indemnify
the Company for the amount of any Tax-Related Items not collected from or paid
by the Participant, in case the indemnification could be considered a loan. In
this case, the Tax-Related Items not collected or paid may constitute a benefit
to the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that he or
she will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from the
Participant by any of the means referred to in Section 13 of the Agreement or
Section 1 of the Terms and Conditions for Non-U.S. Participants.


        